                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:16-CV-009-KDB-DCK

 DELORIS GASTON, and                                   )
 LEONARD GASTON,                                       )
                                                       )
                Plaintiffs,                            )
                                                       )
    v.                                                 )       ORDER
                                                       )
 LEXISNEXIS RISK SOLUTIONS, INC., and                  )
 POLICEREPORTS.US, LLC,                                )
                                                       )
                Defendants.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 59) filed by Larry McDevitt, concerning Christopher L.

Cogdill on August 22, 2019. Mr. Christopher L. Cogdill seeks to appear as counsel pro hac vice

for Plaintiffs Deloris Gaston and Leonard Gaston, on behalf of themselves and all other similarly

situated individuals. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 59) is GRANTED. Ms. Christopher

L. Cogdill is hereby admitted pro hac vice to represent Plaintiffs Deloris Gaston and Leonard

Gaston, on behalf of themselves and all other similarly situated individuals.

         SO ORDERED.
                                     Signed: August 22, 2019
